Citation Nr: 1745349	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left knee instability.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1975 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a heart disorder and declined to reopen a previously denied claim for service connection for left knee instability.

The Veteran testified at an RO hearing in June 2013, as well as a Board videoconference hearing in March 2015.  Transcripts from both hearings are of record.

In a June 2015 decision, the Board reopened the claim for service connection for left knee instability, and remanded that and the heart condition claim for additional development.

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has left knee instability associated with his service-connected left knee disability.




	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for left knee instability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is presently service-connected for medial compartment degenerative changes and muscular strain of the left knee, status post non-displaced fracture of the left fibular head and medial tibial spine.  He has asserted that he also has separate symptomatology manifested by left knee instability related to this condition.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

The evidence regarding the presence of instability in the left knee is mixed, that is there is evidence both for and against the claim.  VA examinations from July 2010, March 2013, October 2013, and January 2016 all found that left knee stability was normal.  As no instability was present, the examiners were generally unable to comment on its etiology.

However, the Veteran was afforded two VA examinations in March 2013.  The first examiner noted 1+ anterior instability, but did not provide an opinion regarding etiology.  The second examiner stated that no instability was present.

In addition, VA records from February 2013 noted the presence of laxity in the lateral ligament.  Additional records from March 2013 show the Veteran reported that his knee gives way at times.  Examination showed he had six degrees of hyperextension in the knee which appeared to cause his instability.  There was also laxity in the lateral collateral ligament (LCL) and slight laxity in the anterior cruciate ligament (ACL).  Records dated May 2013 also noted mildly increased laxity.  These records show the Veteran was prescribed a brace for his left knee.

In light of the above, the Board will resolve any doubt in the Veteran's favor and find that he has left knee instability for the purposes of establishing service connection.  Furthermore, while there is no medical opinion directly linking this instability to the service-connected knee condition, the Board finds that the overall weight of the evidence generally supports such a finding, given the extensive in-service findings regarding a left knee condition due to a motor vehicle accident.  38 C.F.R. § 3.303(d).


ORDER

Service connection for left knee instability is granted.


REMAND

With respect to the remaining issue, additional development is warranted.

The claim for a heart condition was previously remanded by the Board to obtain an opinion as to whether the Veteran's diagnosed pericarditis was caused or aggravated by any of his service-connected disabilities.  A January 2016 opinion stated that it was less likely than not that pericarditis was due to or aggravated by the Veteran's service-connected conditions (hypertension, retinopathy, sleep apnea, headaches, tinnitus, sinusitis, rhinitis, laryngitis, cervical spine disability, radiculopathy, atypical chest pain, lumbar spine, left hip prostatitis, erectile dysfunction, knee disabilities, ankle disability, foot surgery residuals, pes planus, vitiligo, or scars).  However, the only rationale provided for this opinion was that none of the listed conditions were known causes of pericarditis.

VA records dated November 2010 specifically stated that pericarditis is a swelling and irritation of the pericardium, the thin sac-like membrane that surrounds the heart.  It often caused chest pain and sometimes other symptoms.  The cause of the condition was often hard to determine.  In most cases, doctors are either unable to determine a cause (idiopathic) or suspect a viral infection.  Other causes include systemic inflammatory disorders, trauma, other health disorders, and certain medications (which is rare).

Notably, the Veteran is service-connected for atypical chest pain.  However, a June 2011 opinion stated that there was no objective evidence that pericarditis was present or began during active service as it was a recent diagnosis, whereas chest pain dated back to service.  The examiner stated that chest pain also did not result in any significant disability other than the presence of the pain itself.

Read together, this evidence establishes that some health disorders could cause pericarditis, but the Veteran's service-connected conditions were not among them.  However, this evidence does not adequately address whether pericarditis is aggravated by any of these conditions.  See Allen v. Brown, 7 Vet. App. 439 (1995) (an opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor).  Although the examiner stated that service-connected conditions did not aggravate pericarditis, no additional rationale to support that conclusion was offered.  Therefore, an additional opinion addressing aggravation should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed pericarditis is aggravated (i.e., worsened) by any of his service-connected disabilities.

The examiner should note that the Veteran is service-connected for sleep apnea, chronic sinusitis, a lumbar spine condition, a cervical spine condition, residuals of a bunionectomy of the left foot, hypertension, bilateral pes planus, chronic laryngitis, allergic rhinitis, vitiligo, tension headaches, left ankle strain, tinnitus, bilateral retinopathy, bilateral knee conditions, bilateral lower extremity radiculopathy, left upper extremity radiculopathy, right shoulder strain, left hip strain, chronic prostatitis, atypical chest pain, a trunk scar, and erectile dysfunction.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for a heart condition.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


